DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 December 2018 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both the “nominal alternating voltage determiner” and the “nominal alternating voltage generator”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 9-11, 14-19, 28, 36, 39, 44, 56, and 58 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitations “the first filling level”, and “the further filling level” are unclear.  These limitations are not clear because Claim 1 recites: “a first filling level input” and “a first filling level of a first energy store of the electrical energy supply unit”; and “a further filling level input” and “a further filling level of an optional further energy store of the electrical energy supply unit”, so it is unclear if “the first filling level” refers to  “a first filling level input”, “a first filling level of a first energy store of the electrical energy supply unit” or something different.  It is also unclear if “the further filling level” refers to “a further filling level input”, “a further filling level of an optional further energy store of the electrical energy supply unit”, or something different.
	Regarding Claim 2, the limitation “the further energy store” is unclear.  This limitation is not clear because Claim 1 recites “an optional further energy store of the electrical energy supply unit”, so it is not clear if “the further energy store” is referencing “an optional further energy store of the electrical energy supply unit”, or something 
Regarding Claim 19, the limitation “the interchange power is lower than zero” is unclear.  This limitation is unclear because it is unknown how the interchange power can be lower than zero, and the specification and/or drawings have not further described this condition.
Regarding Claim 28, the limitations “An electrical energy supply unit”, “a controller”, “a first energy store”, “an alternating voltage generator”, “an alternating voltage”, and “a nominal alternating voltage” are unclear.  None of these limitations are clear because they all are also recited in Claim 1, so it is not clear if all of these limitations refer to the limitations recited in Claim 1, or something different.
Regarding Claim 36, the limitations "the input side” and “the output side” are recited.  There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 56, the limitations “an electrical energy supply unit” recited on lines 1-2 and 6 are unclear.  These limitations are not clear because Claim 1 recites an electrical energy supply unit, so it is not clear if “an electrical energy supply unit” recited on lines 1-2 and/or 6 refer to the electrical energy supply united recited in Claim 1 or something different.  Additionally the limitation “at least one further electrical energy supply unit” recited on lines 2-3 is unclear.  It is not clear if “at least one further electrical energy supply unit” refers to “a further electrical energy supply unit” recited in Claim 1 or another electrical energy supply unit.
Regarding Claim 58, the recited limitation “A method for controlling an electrical energy supply unit  as claimed in claim 28” is indefinite, because Claim 58 depends from Claim 28 which depends from Claim 1 and recites “An electrical energy supply unit In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  
Claim 58 is additionally unclear because it recites the limitations “an electrical energy supply unit”, “a nominal alternating voltage”, “a first filling level of a first energy store of the electrical energy supply unit and/or of a further filling level of a further energy store of a further electrical energy supply unit” and “an alternating voltage generator” which are also recited in Claim 1.  It is not clear if “an electrical energy supply unit”, “a nominal alternating voltage”, “a first filling level of a first energy store of the electrical energy supply unit and/or of a further filling level of a further energy store of a further electrical energy supply unit” and “an alternating voltage generator” are the same as Claim 1, or different “electrical energy supply unit”, “nominal alternating voltage”, “first filling level of first energy store of the electrical energy supply unit and/or of further filling level of further energy store of further electrical energy supply unit” and “alternating voltage generator”.
Regarding Claims 2-5, 9-11, 14-19, 28, 36, 39, 44, 56, and 58, they depend from Claim 1 and are also rejected for the reasons stated above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 17-19, 28, 36, 39, 44, 56, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao et al. US 2015/0207322.
Regarding Claim 1, Nakao teaches a controller (C, fig. 6) for an electrical energy supply unit, comprising: 
a) a first filling level input (state of charge of power storage device, refer to [0098]), to which a first filling level of a first energy store (12 (included in 10A(10), fig. 6) of the electrical energy supply unit (10A(10), fig. 6) is transmittable, 
b) a further filling level input (state of charge of power storage device, refer to [0098]), to which a further filling level of an optional further energy store (12 (included in 10B(10), fig. 6) of a further electrical energy supply unit (10B(10), fig. 6) is transmittable, 
c) a nominal alternating voltage determiner, which is designed to determine a nominal alternating voltage in consideration of the first filling level and/or of the further filling level (the control device C instructs each of the local inverter devices 13 to perform control such that the frequency of the power on the AC line 11 is at a target frequency determined according to a relationship in which the frequency rises as the state of charge of the power storage device 12 increases, refer to [0098]-[0099]),  
d) a nominal alternating voltage output, from which the nominal alternating voltage is transmittable to an alternating voltage generator (13 and 20A, fig. 6) of the electrical energy supply unit (the local inverter devices 13 are each controlled such that the frequency of the power on the AC line 11 is at a target frequency determined according to a relationship in which the frequency rises as the state of charge of the power storage device 12 increases, and therefore the linking inverter device 20 operates such that electric power is supplied from the local system 10 having the higher target frequency (i.e., the state of charge is relatively higher) to the local system 10 having the lower target frequency (the state of charge is relatively lower). refer to [0100]).
Regarding Claim 2, Nakao teaches all of the limitations of Claim 1 above and further teaches wherein the nominal alternating voltage determiner is designed to determine a nominal frequency of the nominal alternating voltage in consideration of the first filling level and/or of the further filling level, and/or the controller is designed, from a further frequency of a further alternating voltage on a further alternating voltage generator of the further electrical energy supply unit, to determine the further filling level of the further energy store (target frequency, refer to [0098]-[0101] of Nakao).
Regarding Claim 3, Nakao teaches all of the limitations of Claim 2 above and further teaches wherein the nominal alternating voltage determiner is configured such that the nominal frequency a) essentially corresponds to the further frequency, if the further electrical energy supply unit is connected to the electrical energy supply unit in an electrically conductive manner, and b) is otherwise essentially determined in 
Regarding Claim 4, Nakao teaches all of the limitations of Claim 2 above and further teaches wherein the nominal alternating voltage determiner is configured such that the nominal frequency a) essentially corresponds to the further frequency, if the further electrical energy supply unit is connected to the electrical energy supply unit in an electrically conductive manner and if the further filling level exceeds the filling level, and b) is otherwise essentially determined in consideration of the first filling level (fig. 6 and refer to [0098]-[0101] of Nakao).
Regarding Claim 5 Nakao teaches all of the limitations of Claim 2 above and further teaches wherein the nominal alternating voltage determiner can consider the first filling level, such that the nominal frequency consistently rises in tandem with the first filling level (fig. 6 and refer to [0095]-[0113] of Nakao).
Regarding Claim 17 Nakao teaches all of the limitations of Claim 1 above and further teaches wherein the nominal alternating voltage determiner is additionally configured to set the nominal alternating voltage for at least one nominal alternating voltage cycle to zero, if an overvoltage occurs within the alternating voltage generator(fig. 6 and refer to [0095]-[0113] of Nakao).
Regarding Claim 18, Nakao teaches all of the limitations of Claim 1 above and further teaches comprising: a) a load power input, to which a load power of a load which is connected to the electrical energy supply unit is transmittable, and b) a generator power input, to which a generator power delivered by the alternating voltage generator of the electrical energy supply unit is transmittable, wherein the nominal alternating voltage determiner is additionally configured to determine a nominal r.m.s. value such 
Regarding Claim 19, Nakao teaches all of the limitations of Claim 1 above and further teaches comprising: a) an interchange power input, to which an interchange power which flows from the electrical energy supply unit to the further electrical energy supply unit is transmittable, and b) a circuit-breaker, which is designed to establish an electrically conductive connection between the electrical energy supply unit and the further electrical energy supply unit, and to interrupt the electrically conductive connection, if: i. the interchange power is lower than zero and the first filling level is equal to or lower than a first predefined filling level threshold value, ii. the interchange power is greater than zero and the first filling level is equal to or lower than a second predefined filling level threshold value (fig. 6 and refer to [0095]-[0113] of Nakao).
Regarding Claim 28, Nakao teaches all of the limitations of Claim 1 above and further teaches comprising a) a controller, b) a first energy store; c) an alternating voltage generator having a first terminal and a second terminal, wherein the first terminal is connected to the first energy store in an electrically conductive manner, and wherein the alternating voltage generator is designed to generate an alternating voltage which corresponds to a nominal alternating voltage on the second terminal (fig. 6 and refer to [0095]-[0113] of Nakao).

Regarding Claim 36, Nakao teaches all of the limitations of Claim 28 above and further teaches comprising a filling level detector for determining the first filling level of the first energy store, and/or additionally comprising a charging device, which, on the input side, is connectable to an electricity supply network and, on the output side, is connected to the first energy store (fig. 6 and refer to [0095]-[0113] of Nakao).
Regarding Claim 39, Nakao teaches all of the limitations of Claim 28 above and further teaches comprising an electrical energy source which is connectable to the first energy store in an electrically conductive manner (fig. 6 and refer to [0095]-[0113] of Nakao).
Regarding Claim 44, Nakao teaches all of the limitations of Claim 39 above and further teaches comprising a voltage converter, which is electrically connected on an input side to the electrical energy source, and on an output side to the first energy store (fig. 6 and refer to [0095]-[0113] of Nakao).
Regarding Claim 56, Nakao teaches all of the limitations of Claim 28 above and further teaches at least one further electrical energy supply unit, wherein the electrical energy supply unit and the further electrical energy supply unit are mutually interconnected in an electrically conductive manner and wherein, the further electrical energy supply unit is an electrical energy supply unit as claimed in claim 28(fig. 6 and refer to [0095]-[0113] of Nakao).
Regarding Claim 58, Nakao teaches all of the limitations of Claim 28 above and further teaches comprising the following steps: a) determination of a nominal alternating voltage, in consideration of a first filling level of a first energy store of the electrical energy supply unit and/or of a further filling level of a further energy store of a further .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. US 2015/0207322, in view of Dennis et al. US 2011/0273022.
Regarding Claim 9, Nakao teaches all of the limitations of Claim 1 above, however is silent regarding the controller additionally comprising a maximum power regulator for an electrical energy source of the electrical energy supply unit.
Dennis teaches the controller additionally comprising a maximum power regulator for an electrical energy source of the electrical energy supply unit, refer to [0060]).
.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. US 2015/0207322, in view of Motsenbocker US 2017/0047771.
Regarding Claim 10, Nakao teaches all of the limitations of Claim 2 above, however is silent regarding comprising: a) an excess power input, to which an excess power of an electrical energy source is transmittable, wherein the nominal alternating voltage determiner is additionally configured, at a first filling level of 100%, to determine the nominal frequency in relation to the excess power.
Motsenbocker teaches comprising: a) an excess power input, to which an excess power of an electrical energy source is transmittable, wherein the nominal alternating voltage determiner is additionally configured, at a first filling level of 100%, to determine the nominal frequency in relation to the excess power (refer to [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller as taught by Motsenbocker with the controller of Nakao in order to achieve the advantage of providing additional control and optimization to the system.
Regarding Claim 11, the combination of Nakao and Motsenbocker teaches all of the limitations of Claim 10 above and further teaches wherein the nominal alternating voltage determiner can consider the first filling level such that the nominal frequency .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. US 2015/0207322, in view of Krolak et al. US 8,345,454.
Regarding Claim 14, Nakao teaches all of the limitations of Claim 1 above, however is silent wherein the nominal alternating voltage determiner is additionally designed to determine a nominal r.m.s. value of the nominal alternating voltage in relation to a filling level differential, wherein the filling level differential is calculated by the deduction of the further filling level from the first filling level.
Krolak teaches wherein the nominal alternating voltage determiner is additionally designed to determine a nominal r.m.s. value of the nominal alternating voltage in relation to a filling level differential, wherein the filling level differential is calculated by the deduction of the further filling level from the first filling level, (refer to col. 11, lines 50-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller as taught by Krolak with the controller of Nakao in order to achieve the advantage of providing additional control and optimization to the system.
Regarding Claim 15, the combination of Nakao and Krolak teaches all of the limitations of Claim 14 above, and further teaches wherein the nominal alternating voltage determiner is additionally designed to regulate the nominal r.m.s. value of the nominal alternating voltage, such that the filling level differential, in the stationary state, converges towards zero (refer to col. 11, lines 50-66 of Krolak).
Regarding Claim 16, the combination of Nakao and Krolak teaches all of the limitations of Claim 14 above, and further teaches wherein the nominal alternating voltage determiner is additionally designed to determine the nominal r.m.s. value of the nominal alternating voltage, in accordance with a current output from the alternating voltage generator(refer to col. 11, lines 50-66 of Krolak).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        23 July 2021


/DANIEL KESSIE/Primary Examiner, Art Unit 2836